Title: From George Washington to Elias Dayton, 12 July 1781
From: Washington, George
To: Dayton, Elias


                  Dear Sir
                     
                     Head Quarters 12th July 1781
                  
                  I have recd your favr of this date.  You will remain where you are ’till further orders, but you will make me an exact Return in the morning of the force which you have brought with you.
                  However desirable a supply of Cloathing may be, I have no authority to allow it to be procured in the manner which Mr Caldwell mentions.  I am Dear Sir yr most obt Servt
                  
                     Go: Washington
                  
               